Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was served with two misbehavior reports charging him with extortion, possession of unauthorized organizational material and possession of a weapon. After a Superintendent’s hearing, petitioner was found guilty of all charges. Petitioner challenges that part of the determination finding hipa guilty of extortion and possession of a weapon.
Based upon our review of the record, we find that the administrative determination is supported by substantial evidence. Petitioner testified at the hearing that he is a member of a Spanish prison gang and that the gang collects dues in the form of commissary items from other inmates. He stated that inmates who do not pay the dues may be disciplined by gang leaders. Evidence was adduced that correction officers found lists of inmates who owed the gang commissary items as well as a metal can lid with sharp edges in petitioner’s cell. Although petitioner maintained that such lists were left in his cell by the undisclosed gang leader and that the can lid was planted by correction officers, this testimony presented an issue of credibility for the Hearing Officer to resolve (see, Matter of Islar v Coombe, 226 AD2d 851). Based on the record before us, we find no reason to disturb the administrative determination. We further find that petitioner’s claim of Hearing Officer bias has not been preserved for our review.
Cardona, P. J., White, Casey, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.